Dreyfus Investment Funds Dreyfus/The Boston Company Small Cap Growth Fund Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund Dreyfus/The Boston Company Small Cap Value Fund Dreyfus/The Boston Company Small/Mid Cap Growth Fund Dreyfus/Standish Intermediate Tax Exempt Bond Fund Dreyfus/Newton International Equity Fund (each, a “Fund”) Incorporated herein by reference is the definitive version of the prospectus for each Fund filed pursuant to Rule 497 (e) under the Securities Act of 1933, as amended, on February 23, 2011 (SEC
